DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the set of anchoring arms are covered in a material that resists ingrowth and adhesion”. This claim is indefinite because the disclosure does not disclose any material that specifically resist ingrowth and adhesion. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8, and 10-11is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2015/0313599).

Referring to claim 1, Johnson et al. discloses a collapsible frame(130); a membrane covering the collapsible frame(210, paragraph 81), collapsible frame and the membrane providing a collapsed configuration suitable for endoluminal delivery to a stomach of a patient and an expanded configuration suitable for lining an internal surface of a gastric wall of the stomach; and a set of anchoring arms(120) extending from the collapsible frame and being configured to pass through a puncture in the gastric wall and lay flat against an outer surface of the gastric wall when the collapsible frame and the membrane are in an expanded configuration lining the internal surface of the gastric wall.
The intended use recitation language which has been italicized carries no weight in the absence of any distinguishing structure.  Johnson et al. discloses the structure as claimed and is thus capable of performing the functions. MPEP 21 14 states: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. 
Therefore the collapsible frame, of the invention of Johnson et al. is structurally fully capable of being delivered to a stomach of a patient and an expanded configuration suitable for lining an internal surface of a gastric wall of the stomach and the set of anchoring arms that extends from the collapsible frame is structurally fully capable of being configured to pass through a puncture in the gastric wall and lay flat against an outer surface of the gastric wall when the collapsible frame and the membrane are in an expanded configuration lining the internal surface of the gastric wall.
Referring to claim 2, Johnson et al. discloses wherein the membrane covers the set of anchoring arms(Fig. 16c).
Referring to claim 3, Johnson et al. discloses wherein the collapsible frame and the set of anchoring arms include a monolithic frame(Fig. 1) element forming at least a portion of the collapsible frame and the set of anchoring arms.
Referring to claim 4, Johnson et al. discloses wherein the collapsible frame and the set of anchoring arms is formed from a cut tube structure.
Examiner notes that the limitations “formed from a cut tube structure” in claim 4 is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product-by-process claim is the same as or obvious from a  product of the prior art, the claim is unpatentable even though the product was made by a different process(see MPEP 2113). 
Examiner has determined that the resultant structure of the product by process claim to be: a collapsible frame and the set of anchoring arms. 
In the rejection, Examiner considers claim 4 to be met when a prior art reference(s) teaches the above structural limitations. 
Referring to claim 5, Johnson et al. discloses wherein the collapsible frame, when in the expanded configuration is compliant to remain in contact with the internal surface of the gastric wall during peristalsis(Johnson et al. discloses a complaint/resilient member(paragraph 62-63) and therefore can remain in contact with the internal surface of the gastric wall).
Referring to claim 6, Johnson et al. discloses wherein the collapsible frame, when in the expanded configuration, is configured to lay flat against the internal surface of the gastric wall and limit nutrient contact from lined portions of the internal surface of the gastric wall(paragraphs 62-63 discloses a resilient member that can lie against a flat surface(Fig. 9) and is compliant).
Referring to claim 7, Johnson et al. discloses wherein the membrane includes expanded polytetrafluoroethylene (ePTFE) (paragraph 88).
Referring to claim 8, Johnson et al. discloses wherein the collapsible frame is formed from Nitinol(paragraph 63).
Referring to claim 10, see rejection of claim 1 above, additionally, Johnson et al. discloses endoscopic delivery and a collapsed configuration within the endoscopic delivery catheter (Fig. 13, paragraphs 38-39). 
Referring to claim 11, as applied to claim 10 above, Johnson et al. discloses a plunger(1710) configured to push the device from the distal end of the endoscopic delivery catheter to facilitate deployment(Fig. 13, and paragraph 38-39 and 139).  


Claim(s) 1, 3-6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnes et al. (US 2013/0197562).

Referring to claim 1, Burnes et al. discloses a stomach lining patch comprising: a collapsible frame(17); a membrane covering the collapsible frame(paragraph 41, discloses adjustable member, 17 can comprise wire and sheets), collapsible frame and the membrane providing a collapsed configuration suitable for endoluminal delivery to a stomach of a patient and an expanded configuration suitable for lining an internal surface of a gastric wall of the stomach(paragraph 41); and a set of anchoring arms(attachment assembly, 32 can comprise hooks/anchors/barbs, paragraph 41) extending from the collapsible frame and being configured to pass through a puncture in the gastric wall and lay flat against an outer surface of the gastric wall when the collapsible frame and the membrane are in an expanded configuration lining the internal surface of the gastric wall.
Referring to claim 3, Burnes et al. discloses wherein the collapsible frame and the set of anchoring arms include a monolithic frame element forming at least a portion of the collapsible frame and the set of anchoring arms(paragraph 36 discloses the attachment assembly 32(hooks/arms/barbs) maybe be integrally formed with adjustable members 17).
Referring to claim 4, Burnes et al. discloses wherein the collapsible frame and the set of anchoring arms is formed from a cut tube structure.
Examiner notes that the limitations “formed from a cut tube structure” in claim 4 is a product-by-process limitation. Even though product-by-process claims are limited by 
Examiner has determined that the resultant structure of the product by process claim to be: a collapsible frame and the set of anchoring arms. 
In the rejection, Examiner considers claim 4 to be met when a prior art reference(s) teaches the above structural limitations.
 Referring to claim 5, Burnes et al. discloses wherein the collapsible frame, when in the expanded configuration is compliant to remain in contact with the internal surface of the gastric wall during peristalsis(discloses a compliant material therefore, when in the expanded configuration would be compliant to remain in contact with the (Burnes et al. discloses a complaint/resilient member (paragraphs 36-37) and therefore can remain in contact with the internal surface of the gastric wall; See Figs. 1-4).
Referring to claim 6, Burnes et al. discloses wherein the collapsible frame, when in the expanded configuration, is configured to lay flat against the internal surface of the gastric wall and limit nutrient contact from lined portions of the internal surface of the gastric wall (paragraphs 36-37 discloses a resilient member that can lie against a flat surface(Figs. 1-4) and is compliant). [Applicant should note there is no additional distinguishing structure of recited in the claims for ‘limiting nutrient contact from lined portion of the internal surface of the gastric wall, and therefore the structure of Burnes et 
Referring to claim 8, Burnes et al. discloses wherein the collapsible frame is formed from Nitinol (paragraph 42).
Referring to claim 10, see rejection of claim 1 above, additionally, Burnes et al. discloses an endoscopic delivery (paragraph 44),  and wherein the stomach lining patch is in a collapsed configuration within the endoscopic delivery catheter(paragraph 44).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Sharvit et al. (US 2016/0106565).

Referring to claim 9, Johnson et al. lacks a detailed description of wherein the set of anchoring arms are covered in a material that resists ingrowth and adhesion.
Sharvit et al. teaches a pancreaticobiliary device in the same field of endeavor of that includes an anchor that is coated with a membrane for the purpose of preventing injury to the intestine wall and ingrowth of tissue on the anchor(paragraph 162).
It would have been obvious to a person of ordinary skill in the art to modify the anchoring arms of Johnson et al. to include a coating with a membrane as taught in Sharvit et al. in order to prevent injury to the wall and ingrowth of tissue on the anchor. 

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes et al..  
Referring to claim 12 Burnes et al. discloses a method of implanting a stomach lining patch within the stomach of a patient, the method comprising: see rejection of claim 1 above, additionally, Burnes et al. discloses inserting an endoscopic delivery catheter through an esophagus of the patient to locate a distal end of the endoscopic delivery catheter within a stomach of the patient(paragraph 19 discloses endoscopic delivery through the esophagus of a patient); delivering a stomach lining patch in a collapsed configuration to the stomach via the endoscopic delivery catheter(paragraph 32 discloses the adjustable member transitionable from a contracted state prior to implantation to an expanded state following implantation), deploying the stomach lining patch from of the endoscopic delivery catheter to expand the stomach lining patch from the collapsed configuration to an expanded configuration (paragraph 32).
Burnes et al. discloses the device being deployed from a delivery catheter (paragraph 44) wherein, once deployed, the set of anchoring arms lay flat against an internal surface of the gastric wall and the collapsible frame and the membrane line an outer surface of the gastric wall(see Figs. 4A-C).
Burnes discloses ‘anchoring regions’ for securing the device inside or outside of the stomach (See Figs. 3-4 for anchor that is secured to the inside and/or outside surface of the stomach; paragraph 15).
Burnes lacks a detailed description of forming a puncture in a gastric wall of the stomach and inserting the set of anchoring arms through the puncture the gastric wall, the device being deployed from the distal end of the endoscopic delivery device and once deployed, the set of anchoring arms lay flat against an outer surface of the gastric wall and the collapsible frame and the membrane line an internal surface of the gastric wall. 
It would have been obvious to a person of ordinary skill in the art to form a puncture in the gastric wall and inserting the anchoring arms through the puncture of the gastric wall in order to secure the device in the gastric wall. 
Additionally, it would have been obvious to a person of ordinary skill in the art to modify the device of Fig. 4 to be located inside the stomach(as taught in paragraph 15), therefore making the anchoring arms lay flat against the outer surface of the gastric wall and the collapsible frame and the membrane line an inner surface of the gastric wall in order to  depending on the needs of the patient. Also, Burnes et al. discloses delivery of the device using common delivery tools, therefore it would have been obvious to a person of ordinary skill in the art to have the device deployed from the distal end of endoscopic delivery device as it would be within the level of ordinary skill in the art.  
Referring to claim 13, as applied to claim 12 above, Burnes et al. discloses wherein the stomach lining patch is a first stomach lining patch, the method further comprising deploying a second stomach lining patch from the distal end of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
British Journal of Hospital MedicineVol. 77, No. 3Supplement on Abdominal Surgery Which mesh or graft? Prosthetic devices for abdominal wall reconstruction; 2016 uses ePTFE material for anti-adhesion and ingrowth. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774